Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    Claims 1-26 are presented for examination.

DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double 3 one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 17, 19 of patent 10852805. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application’s broader scope covers much of the  claimed subject matter found in the patent. A person of ordinary skill in the art would conclude that the invention defined in the claims at issue would have been an obvious variation of the invention defined in the claims of the patent.
Comparisons of independent claims are shown in the following table: 
Instant Application 17/107,954
Patent 10852805
1. A computer automated system configured to: adaptively, in real-time, determine a Total Resource Utilization Efficiency (TRUE) of a data center facility; based on the determined Total Resource Utilization Efficiency (TRUE), calibrate at least one of a power unit, a water unit, a compute system, a storage system, a power management system and an operating condition of the data center facility; and determine an environmental impact based on a plurality of environmental impact variables comprising at least one of a greenhouse gas (CHG) intensity, a Particle Matter Intensity, and an S02/NOX intensity.


























4.A computer automated system configured to: adaptively, in real-time, determine based on an operating condition of a power unit, a water unit, a compute system, a storage system, and a power management system housed in a data center facility, a Total Resource Utilization Efficiency (TRUE) of the data center facility; based on the determined Total Resource Utilization Efficiency (TRUE), calibrate at least one of the power unit, the water unit, the compute system, the storage system, the power management system and the operating condition of the data center facility; determining an environmental impact wherein in determining the environmental impact the computer automated system is further configured to: aggregate a plurality of environmental impact variables comprising 2greenhouse gas ([[C]]HCHG) intensity, Carbon Intensity, Particle Matter Intensity, S02/NOX intensity, based on [[the]]a number of units produced per megawatt hour (MWh); and determine a water treatment chemical intensity, based on the number of chemicals used annually at the data center for water treatment, calculated using [[the]]a number of liters of chemicals used for water treatment per kilowatt hour (kWh) or L/kWh.  

17. A computer implemented method comprising: adaptively, in real-time, determining based on an operating condition of a power unit, a water unit, a computer system, a storage system, and a power management system housed in a data center facility, a Total Resource Utilization Efficiency (TRUE) of the data center facility; based on the determined Total Resource Utilization Efficiency (TRUE), calibrating at least one of the power unit, the water unit, the compute system, the storage system, the power management system and the operating condition of the data center facility, and determining an environmental impact based on a plurality of environmental impact variables comprising a greenhouse gas (CHG) intensity, a Carbon Intensity, a Particle Matter Intensity and an SO2/NOX intensity; wherein, in determining the environmental impact, the method comprises: 5aggregating [[a]] the plurality of environmental impact variables comprising the greenhouse gas (CHG) intensity, the Carbon Intensity, the Particle Matter Intensity, and the S02/NOX intensity, based on a number of units produced per megawatt hour (MWh); and determining a water treatment chemical intensity, based on a number of units of chemicals used annually at the data center for water treatment, calculated using the number of units used for water treatment per megawatt hour (MWh).  

19.A computer implemented method comprising: adaptively, in real-time, determining based on an operating condition of a power unit, a water unit, a computer system, a storage system, and a power management system housed in a data center facility, a Total Resource Utilization Efficiency (TRUE) of the data center facility; based on the determined Total Resource Utilization Efficiency (TRUE), calibrating at least one of the power unit, the water unit, the compute system, the storage system, the power management system and the operating condition of the data center facility; and determining an environmental impact based on a plurality of environmental impact variables comprising at least one of a greenhouse gas (CHG) intensity, a Carbon Intensity, a Particle Matter Intensity and an S02/NOX intensity;  wherein the method further comprises: based on the determined real-time operating condition of the compute system, calibrating the compute system to operate at a load that allows maximum energy efficiency; and wherein the calibrating is based on a pre-defined data management policy comprising determining data to retain and a retention period required for the retained data, and accordingly determining data to migrate to another compute system; and wherein in calibrating the compute system, optimizing a compute performance index which comprises a benchmark performance index multiplied by an average utilization per watt, the result of which is multiplied by 100.  






Claim Objections
       Claims 1, 14 are objected to because of the following informalities: 
Regarding claims 1, 14, Greenhouse gas (CHG) should be -- “greenhouse gas (GHG) “--as disclosed in the specification document para [0006].
        Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1. Claims 1 -5, 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
a) Claims 1, 14 recites,
“A computer automated system configured to: adaptively, in real-time, determine a Total Resource Utilization Efficiency (TRUE) of a data center facility; based on the determined Total Resource Utilization Efficiency (TRUE), calibrate at least one of a power unit, a water unit, a compute system, a storage system, a power management system and an operating condition of the data center facility; and determine an environmental impact based on a plurality of environmental impact variables comprising at least one of a greenhouse gas (CHG) intensity, a Particle Matter Intensity, and an S02/NOX intensity.”

i) The limitation of  adaptively determining a Total Resource Utilization Efficiency (TRUE) of a data center facility in real -time under its broadest reasonable interpretation, is a mathematical calculation of collecting data and determining the total efficiency. Calibrating  at least one of  a power unit a power unit, a water unit, a compute system, a storage system, a power management system and an operating condition of the data center facility based on the calculated efficiency is  a  mathematical relationship to adjust or correct the value of any of the units/ system based on the output of the calculation step.  Hence the limitation falls into the “mathematical concepts”  group of abstract ideas. 
The limitation of determining an environmental impact based on a plurality of environmental impact variables is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind with a  collection of variables and analyzing the variables to determine the impact which is concept of performing the evaluation in the human mind. Hence the limitation falls into the “mental process” group of abstract ideas.
Thus, limitations recites a concept that falls into the “mathematical concept” and “mental process” groups of abstract ideas. Accordingly, the claim recites an abstract idea.
ii)The judicial exception is not integrated into a practical application because 
The units and systems recited (a power unit, a water unit, a compute system, a storage system, a power management system)  are generic components of a  data center facility. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose meaningful limits on practicing the abstract idea.

iii) The claim does not include additional elements that are sufficient amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of  different units and systems  are generic components in a data center facility .
 The step of determining an environmental impact based on a plurality of environmental impact variables is recited at a high-level of generality that amounts to mere data gathering and analyzing which is a form of insignificant  extra-solution activity. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

b) Claim 2, 15, recites “determining the operational availability of the data center facility over a finite time period; and determining the environmental impact during the finite time period; and determining the environmental impact based on the plurality of environmental variables further comprising a carbon intensity.  
Claim 2 depends from claim 1, and for the reasons discussed above for claim 1, this limitation recites abstract idea.
The judicial exception is not integrated into a practical application because the additional elements of determining the operational availability of the data center facility and the environmental impact during the finite time period is more of an observation and collection of an additional variable to determine the environmental impact does not integrate the abstract idea into a practical application because it does not impose meaningful limits on practicing the abstract idea as stated above in claim 1.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

c) Claim 3, 16 recites “a wherein determining the Total Resource Utilization Efficiency further comprises: optimizing the power usage efficiency or power usage effectiveness (PUE) which comprises: determining a total power requirement of the facility; determining a total power requirement of the input-output system, the compute system and the storage system comprised in the facility; determining a total area occupied by the facility; aggregating the total power requirement of the input-output system, the compute system and the storage system; and determining and displaying a result comprising the total facility power requirement divided by the aggregated total power requirement of the input output system, the compute system and the storage system and further multiplied by the reciprocal of the determined total area occupied by the facility. ”
Claim 3 depends from claim 1, and for the reasons discussed above for claim 1, this limitation recites abstract idea.
The judicial exception is not integrated into a practical application because the additional elements of determining the total power requirement and total area of the facility , the total power requirement  of other systems in the data center is a mathematical calculation of collecting data and determining the total  power requirement / area and determining and displaying a result comprising the total facility power requirement divided by the aggregated total power requirement of the input output system, the compute system and the storage system and further multiplied by the reciprocal of the determined total area occupied by the facility. ” is  displaying the result based on the mathematical formula utilizing the values from the calculation step, does not integrate the abstract idea into a practical application because it does not impose meaningful limits on practicing the abstract idea as stated above in claim 1.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
d) Claim 4, 17, recites “ determining the environmental impact the computer automated system is further configured to: aggregate the plurality of environmental impact variables comprising greenhouse gas (GHG) intensity, a Carbon Intensity, Particle Matter Intensity, S02/NOX intensity, based on a number of units produced per megawatt hour (MWh); and determine a water treatment chemical intensity, based on the number of chemicals used annually at the data center for water treatment, calculated using a number of liters of chemicals used for water treatment per kilowatt hour (kWh) or L/kWh..”
Claim 4 depends from claim 1, and for the reasons discussed above for claim 1, this limitation recites abstract idea.
The judicial exception is not integrated into a practical application because this additional element, aggregate the plurality of environmental impact variables based on a number of units produced per megawatt hour (MWh), determine a water treatment chemical intensity… calculated using a number of liters of chemicals used for water treatment per kilowatt hour (kWh) or L/kWh , is a mathematical calculation  and does not integrate the abstract idea into a practical application because it does not impose meaningful limits on practicing the abstract idea as stated above in claim 1.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.
e) Claims 5, 18, recites ” determine a water usage effectiveness (WUE) which further comprises determining a quantum of water consumed per kilowatt hour (kWh) over a finite time period.”
Claims 5, 18 depends from claim 1, 14 and for the reasons discussed above for claim 1, this limitation recites abstract idea.
The judicial exception is not integrated into a practical application because this additional element “determining a quantum of water consumed per kilowatt hour (kWh) over a finite time period “is a mathematical calculation  and does not integrate the abstract idea into a practical application because it does not impose meaningful limits on practicing the abstract idea as stated above in claim 1.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

f) Claims 7, 20 recites ” optimize storage performance index which comprises a benchmark performance index multiplied by an average utilization per watt, the result of which is multiplied by 100  .”
Claims 7, 20 depends from claims 1, 14 and for the reasons discussed above for claim 1, this limitation recites abstract idea.
The judicial exception is not integrated into a practical application because this additional element “a benchmark performance index multiplied by an average utilization per watt, the result of which is multiplied by 100 “is a mathematical calculation  and does not integrate the abstract idea into a practical application because it does not impose meaningful limits on practicing the abstract idea as stated above in claim 1.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.
g) Claims 8, 21 recites ” determining the data center operational availability, the computer automated system is further configured to measure and quantify the total annual uptime of the data center”
Claims 8, 21 depends from claims 1,  14 and for the reasons discussed above for claim 1, this limitation recites abstract idea.
The judicial exception is not integrated into a practical application because this additional element “measure and quantify the total annual uptime of the data center” is a mathematical calculation  and does not integrate the abstract idea into a practical application because it does not impose meaningful limits on practicing the abstract idea as stated above in claim 1.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.


Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


          a) Claims 2 and 15 recites the limitation “the operational availability”.  There is insufficient antecedent basis for these limitations in the claim.
          b) Claims 8 and 21 recites the limitation “the data center operational availability”.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

       Claims 1, 2, 5, 8, 11-15, 18, 21, 24-26 is rejected under 35 U.S.C. 103 as being unpatentable over Evans et.al.  (U.S Patent Application Publication 2018/0204116; hereinafter “Evans”) in view of Li et.al. (U.S Patent Application Publication 2016/0013652; hereinafter “Li”)
Regarding claims 1 and 14, Evans discloses, a computer automated system configured to: 
adaptively, in real-time [“...trained on real-time data so that the data centers have optimized settings for data center efficiency”, 0063] , determine based on an operating condition of a power unit, a water unit, a computer system, a storage system, and a power management system housed in a data center facility, a Total Resource Utilization Efficiency (TRUE) of a data center facility[“data center is a facility that holds computer servers for remote storage, processing, or distribution of large amounts of data”, 0002; “ data includes: power usage across various parts of a data center such as the server floor, cooling system, networking room, and individual fans; temperature sensors across the data center such as in the water cooling system, on the server floor, and in the chiller; water and/or air speed in various parts of the data center ….”, 0059; “This state data (140) can come from sensor readings of sensors in the data center (104) and operating scenarios within the data center (104) The state data may include data such as temperatures, power, pump speeds, and set points ”, 0020; (i.e. determining operating settings of the data center);  “ The system receives a state input representing a current state of a data center (210) and generates a set of setting slates.  As disclosed above, each setting slate defines a respective combination of possible data center settings or actions that affect the efficiency of the data center given the current state of the data center……”, 0047-0048; “The system then selects an overall efficiency score for the setting slate based on the efficiency scores generated by each machine learning model for the setting slate”, 0049]; and  
based on the determined Total Resource Utilization Efficiency (TRUE), calibrate at least one of a power unit, a water unit, a compute system, a storage system, a power management system and an operating condition of the data center facility [0057; “That is, the system can receive data identifying a true value of the efficiency score for the data center at a time after the data center was in a current state and use the current state input characterizing the current state, the new values for the data center settings that were recommended by the system, and the true value of the efficiency score in re-training the ensemble of machine learning models…”, 0065; “The control system (102) uses the updated data center settings (120) to set the data center (104) values.  For example, if the efficiency management system (100) determines that an additional cooling tower should be turned on in the data center (104), the efficiency management system (100) can either provide the updated data center settings (120) to a user who updates the settings or to the control system (102), which automatically adopts the settings without user interaction.  The control system (102) can send the signal to the data center to increase the number of cooling towers that are powered on and functioning in the data center (104)”, 0022; 0032; 0034-0035; (i.e. calibrating the water unit and updating the operating settings of the data center)]. 
However Evans does not expressly disclose determine an environmental impact based on a plurality of environmental impact variables comprising at least one of a greenhouse gas (CHG) intensity, a Carbon Intensity, a Particle Matter Intensity, and an S02/NOX intensity.
In the same field of endeavor (e.g. increasing the efficiency by maintaining sufficient  performance of the data center by trimming the data center load and implementing standard and renewable energy sources to reduce the carbon footprint), Li teaches,
 determine an environmental impact based on a plurality of environmental impact variables comprising at least one of a greenhouse gas (CHG) intensity, a Particle Matter Intensity, and an S02/NOX intensity [0020; “..For example, we use published emission factors to calculate carbon emissions [34]...” 0085; Table 2; “We evaluate the environmental impact of DG powered data centers in terms of the annual emission savings.  We mainly consider carbon dioxide, which is the most important gas within the context of greenhouse gas emissions.  Since the distributed generation system support a variety of fuels, the carbon footprint may vary.  The results shown in FIG. 18 are based on a 10 MW data center.  Low-carbon fossil fuels such as natural gas and diesel, although not 100% sustainable, can still reduce 38 and 12 metric tons of CO.sub.2 per year.  If we use bio-fuel (as well as hydrogen) based distributed generation, we can achieve 100 metric tons per year on average.  Note that with embodiments of the subject power demand shaping techniques, neither of these emission savings is at the cost of decreased data center performance or availability”, 0098; Fig.18]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Evans with Li. Li’s teaching of evaluating an environmental impact in terms of emission savings in a data center to will substantially improve Evans system to determine the efficiency score by including the carbon emission factor to maintain performance of the data center.

Regarding claims 2 and 15, Evans discloses, determining the operational availability of the data center facility over a finite time period [“For example, some data center setting values provide long-term power usage efficiency for the data center, e.g., ensuring that the power usage in the data center is efficient for a long predetermined time after the data center was in the state characterized by the state input.  Long-term power usage efficiency may be for time durations of thirty minutes, one hour, or longer from the time the data center was in the input state whereas short term power usage efficiency focuses on a short time after the data center was in the input state, e.g., immediately after or five seconds after, the data center was in the input state”, 0042; 0057]; and 
Li teaches determining the environmental impact during the finite time period 
[0003; 0085; Table 2]; and
 determine an environmental impact based on a plurality of environmental impact variables  further comprising   a Carbon Intensity [ 0020; “..For example, we use published emission factors to calculate carbon emissions [34]...” 0085; Table 2;, 0098; Fig.18]. 

Regarding claims 5 and 18, Evans discloses, determine a water usage effectiveness (WUE) [0026] 
However Evans does not expressly disclose determining a quantum of water consumed per kilowatt hour (kWh) over a finite time period. 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Evans to determine a quantum of water consumed per kilowatt hour (kWh) over a finite time period as Evans discloses determining the power usage of different components across the data center for different periods of time [0059; 0032; 0043] to determine an optimized efficiency score for the data center.

Regarding claim 8, Evans discloses determining data center operational availability, the computer automated system is further configured to measure and quantify the total annual uptime of the data center [0017, 0032, and 0042]
Regarding claims 11 and 24, Evans discloses,
predictively determine a heat generated based on an operating load [0016-0017, 0026, and accordingly control a re-configurable cooling equipment in the facility [0022]; and 
wherein the reconfigurable cooling equipment is configured to automatically scale up or down according to the operating load [0022].

Regarding claims 12 and 25, Evans discloses, wherein the system is further configured to: in a virtual reality interface, facilitate inspection, calibration and control of the water unit, the compute system, the storage system, and the facility [0022; 0028; 0065; 0073-0074].
Li teaches the power unit, [0048-0049].

Regarding claims 13 and 26, Evans discloses, based on the determined real-time operating condition of the compute system, the storage system, housed in the facility [0002; 0059; 0063]

Li teaches, the power management system housed in the facility [0049-0050] the computer automated system is further configured to, based on a determined power requirement, deploy a modular uninterrupted power source supply, configured to optimize efficiency at partial or complete loads [0045; 0052-0053]. 
             Regarding claim 21, Evans discloses, determining the data center operational availability, the method comprises measuring the total annual downtime of the data center [0017, 0032, and 0042].
   Claims 7, 9, 10, 20, 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Li  as applied to claims 1, 14 further in view of Rasmussen (U.S Patent Application Publication 2009/0112522)
Regarding claims 7 and 20 Evans, Li does not disclose optimize storage performance index which comprises a benchmark performance index multiplied by an average utilization per watt, the result of which is multiplied by 100.
In the same field of endeavor (e.g. (e.g. managing power efficiency of a data center by establishing a power efficiency model), Rasmussen discloses, optimize storage performance index which comprises a benchmark performance index multiplied by an average utilization per watt, the result of which is multiplied by 100[“benchmark performance level...” 0005; 0068; 0046].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Evans in view of Li with Rasmussen. Rasmussen’s teaching of including the power loss of the Power distribution Units (PDU’s) to determine the efficiency model of a data center will substantially improve Evans in view of Li’s system to determine the efficiency score with higher accuracy and improve the electrical efficiency of the data center.



Regarding claims 9 and 22, Evans discloses, 
based on the determined real-time operating condition of the compute system, the storage system, housed in the facility [0002; 0063; 0059] the computer automated system is further configured to determine an air intake requirement and a humidity requirement [0034], 
Rasmussen teaches, the power management system housed in the facility [0010; 0074]
and based on pre-defined criteria [“Policy A policy is established that requires no The usable capacity according to the policy would device be utilized at more than X percent of be X percent of the usable capacity determined its usable capacity.  Typically the value is based on the environmental and engineering between 75% and 90%.  factors above”, Table 2], raise or lower the air intake and humidity according to the determined requirement [Fig.7A;” ventilation Equipment that supplies fresh air to the data center.  Includes fans, and, if present, any heaters, humidifiers and dehumidifiers associated with the fresh air ventilation system…” Table0004; 0064; “…  The model can correct for the effects of IT load and weather and reveal whether any efficiency variations found are due to these effects or are caused by actual changes in the underlying data center infrastructure”, 0069;0095]. 

Regarding claims 10 and 23, Rasmussen teaches,
minimize the power requirement, which minimization comprises [“...lighting systems….” 0062; 0069; 0041-0044].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rasmussen for automatic activation and deactivation of lighting equipment as Rasmussen teaches determining the power usage of the lighting equipment [0042-0044] and utilizes an energy management program [0057] to minimize the power usage of the data center.

       Claims 3,16 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et.al.  (U.S Patent Application Publication 2018/0204116; hereinafter “Evans”) in view of Li in view of Rasmussen (U.S Patent Application Publication 2009/0112522) as applied to claim 1 further in view of Iyengar et.al.  (U.S Patent Application Publication 2012/023879; hereinafter “Iyengar”)
Regarding claim 3, Evans discloses 
optimizing the power unit efficiency or power usage effectiveness (PUE) which comprises [0043]: 
 However Evans and Li does not expressly disclose determining a total power requirement of the facility; determining a total power requirement of the input- output system, the compute system and the storage system comprised in the facility; aggregating the total power requirement of the input- output system, the compute system and the storage system; and determining and displaying a result comprising the total facility power requirement divided by the aggregated total power requirement of the input- output system, the compute system and the storage system; determining a total area occupied by the facility.

In the same field of endeavor (e.g. managing power efficiency of a data center by establishing a power efficiency model), Rasmussen teaches,
determining a total power requirement of the facility [0041, Equation 1]; 
determining a total power requirement of the input- output system, the compute system and the storage system comprised in the facility[0041; 0044]; 
aggregating the total power requirement of the input- output system, the compute system and the storage system [0014]; and 
determining and displaying a result comprising the total facility power requirement divided by the aggregated total power requirement of the input- output system, the compute system and the storage system [0042-0044].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Evans in view of Li with Rasmussen. Rasmussen’s teaching of including the power loss of the Power distribution Units (PDU’s) to determine the efficiency model of a data center will substantially improve Evans in view of Li’s system to determine the efficiency score with higher accuracy and improve the electrical efficiency of the data center.
However Evans, Li and Rasmussen does not expressly disclose determining a total area occupied by the facility. 
In the same field of endeavor (e.g. determining energy efficiency of a data center over a period of time), Iyengar teaches, determining a total area occupied by the facility [0030; “The performance characteristics of the data center components may include electrical power consumption, natural gas consumption, water consumption, heat generation, heat dissipation, air volume, air pressure, water volume, water pressure, maximum area that can be cooled, and/or maximum number of floors that can be serviced”, 0042; (i.e. receiving different data center parameters to determine the efficiency)].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Evans in view of Li in view of Rasmussen with Iyengar. Iyengar’s teaching of including the data center parameters to determine the energy efficiency of the data center would substantially increase the accuracy of Evans in view of Li in view of Rasmussen’s system.

Allowable Subject Matter
Claim 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
  Langborg-Hansen et.al., U.S Patent Application Publication 2016/0140468, teaches a system and method of measuring efficiency of a datacenter
Radibratovic et al., U.S Patent Application Publication 2010/0049494, A system for making real-time predictions about power usage efficiency (PUE) and/or data center infrastructure efficiency (DCiE) of an electrical system comprises a data acquisition component communicatively connected to a sensor configured to acquire real-time data output from the electrical system


         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489.  The examiner can normally be reached on 8:30AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAYATHRI SAMPATH/           Examiner, Art Unit 2187                 

/JAWEED A ABBASZADEH/           Supervisory Patent Examiner, Art Unit 2187